Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I Species B in the reply filed on 4/01/2022 is acknowledged.
Claims 54-55 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/01/2022.

Specification
The disclosure is objected to because of the following informalities: in paragraph [0060], there is no description for Figure 9D.  
Appropriate correction is required.

Claim Objections
Claims 50, 52-53, 56-68, and 103-107 are objected to because of the following informalities: 
in line 8 of Claim 50, insert --a-- before “solid state”;
in line 10 of Claim 64, delete “rational” and insert --radiation--;
in line 2 of Claim 66, insert --the-- before “radiation source”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “thermally conductive portion” in claim 50; “first thermally conductive portion” and “second thermally conductive portion” in claim 64.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 50, 52-53, 56-68, and 103-107 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, there is no written description support for a corresponding structure for the means-plus-function limitation of “a thermally conductive portion” of the radiation source.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 50, 52-53, 56-68, and 103-107 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 50, it is not clear what corresponding structure or equivalent structure is for “a thermally conductive portion” of the radiation source.
In Claim 53, it is not clear how “the one or more lenses are configured to correlate fluence rates of the radiation” as such function/capability appears to be more appropriate for a processor/controller.
In Claim 56, it is not clear how “a lens with at least a partially…” which appears to be attempting to set forth specific features for a lens can be “convex face lens, a dome lens, a plano-convex lens, or a Fresnel lens”.
In Claim 57, it is not clear what the limitation “comprising the thermally conductive portion” is attempting to further limit as the parent claim 50 already sets forth that the radiation source is comprised of the thermally conductive portion.
In Claim 57, it is not clear how “the optical unit is removably mountable within interior surfaces of the cavity”.
In last 3 lines of Claim 68, it is not clear whether the radiation source is comprised of two thermally conductive portions or that the PCB, which includes a thermally conductive portion and being the thermally conductive portion of the radiation source, is in turn thermally coupled to a thermally conductive portion (i.e. heat sink) of an optical unit or the reactor/apparatus. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 50, 52-53, 62-67, 104-105 and 107 are rejected under 35 U.S.C. 103 as being unpatentable over Taghipour (WO2017124191) in view of Smetona (20150336810).
As to Claims 50 and 62-63, Taghipour (‘191) discloses an apparatus (300; 400; 500), comprising: 
a body (320; 420; 520) extending along a flow path between a first end and a second end opposite of the first end along the flow path, the first end comprising an inlet along the flow path, the second end capable of comprising an outlet along the flow path (see Figures 4-6, p. 17 [0056] – lines 3-4); 
a flow channel (322; 422; 522) extending inside the body (320) along the flow path to direct a fluid from the inlet to the outlet; and 
a radiation source (330; 430; 530) mountable in a cavity in the flow channel (322; 422; 522) located at the second end of the flow path  (see Figures 4-6), the radiation source (330; 430; 530) comprising a housing and solid-state UV emitter housed in the housing to emit radiation in the flow channel (322; 422; 522) along the flow path, the radiation source (330; 430; 530) further comprising a thermally conductive portion (340; 440; 540) thermally coupled to the solid-state UV emitter (see Figures 4-6, pp. 16-17 [0055]) and positioned to be indirectly contacted by the fluid (via 321 and 324) when the fluid is in the flow channel (322; 422; 522) and when the radiation source (330; 430; 530) is mounted in the cavity (see Figures 4-6),
wherein the inlet and the outlet are mountable in-line with a pipe.
	Taghipour (‘191) does not appear to specifically teach that the thermally conductive portion positioned to be contacted by the fluid when the fluid is in the flow channel between the inlet and the outlet and when the radiation source is mounted in the cavity.
It was known in the art before the effective filing date of the claimed invention to provide a radiation source comprised of a thermally conductive portion thermally coupled to a solid-state UV emitter and positioned to be contacted by fluid when the fluid is in a flow channel between an inlet and an outlet and when the radiation source is mounted in a cavity. Smetona (‘810) discloses an apparatus (see Figures 25A-25B), comprising: 
a body (30U) extending along a flow path (80, 84, 96B, 100A, 100B) between a first end and a second end opposite of the first end along the flow path (80, 84, 96B, 100A, 100B), the first end comprising an inlet (86) along the flow path, the second end comprising an outlet (87) along the flow path (80, 84, 96B, 100A, 100B); 
a flow channel (100A; 100B) extending inside the body (30U) along the flow path (80, 84, 96B, 100A, 100B) to direct a fluid from the inlet (86) to the outlet (87); and 
a radiation source (42) comprising a housing and solid-state UV emitter housed in the housing to emit radiation (see Figures 25A-25B), the radiation source (42) further comprising a thermally conductive portion (102, 104, 100) thermally coupled to the solid-state UV emitter (42) and positioned to be contacted by the fluid when the fluid is in the flow channel (100) between the inlet and the outlet and when the radiation source is mounted,
in order to transfer heat from the radiation source/solid- state UV emitter (42) to the fluid (see p. 9 [0080] – last 6 lines).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a thermally conductive portion positioned to be contacted by fluid when the fluid is in a flow channel between the inlet and the outlet and when the radiation source is mounted in the apparatus of Taghipour in order to remove heat from the radiation source into the fluid as shown by Smetona.
As to Claims 52-53, Taghipour (‘191) discloses that the apparatus further comprises one or more lenses positionable to refract the radiation from the solid-state UV emitter (330; 430; 530), wherein the one or more lenses are capable of correlating fluence rates of the radiation at a location in the flow channel (322; 422; 522) with velocities of the fluid at the location in the flow channel (322; 422; 522) when the fluid is flowing from the inlet to the outlet and the radiation source is mounted in the cavity (see pp. 10-11 [0053], p. 11 – lines 20-21 in [0044]).
As to Claim 64, Taghipour (‘191) discloses that the cavity is a first cavity, the radiation source (330; 430; 530) is a first radiation source, the housing is a first housing, the solid-state UV emitter is a first solid-state UV emitter, the radiation is a first radiation, the thermally conductive portion (340; 440; 540) is a first thermally conductive portion, the flow channel (322; 422; 522) defines a second cavity, and the apparatus further comprises:
a second radiation source (330; 430; 530) mountable in the second cavity, the second radiation source (330; 430; 530) comprising a second housing and a second solid-state UV emitter housed in the housing to emit a second radiation in the flow channel (322; 422; 522) along the flow path, the second radiation source further comprising a second thermally conductive portion (340; 440; 540) thermally coupled to the second solid-state UV emitter and positioned to be contacted indirectly (via 321, 324; 421, 424; 521, 524) by the fluid when the fluid is flowing from the inlet to the outlet and the second radiation source (330; 430; 530) is mounted in the second cavity (see Figures 4-6).
As to Claim 65, Taghipour (‘191) discloses wherein, when the first radiation source (530) is mounted in the first cavity and the second radiation source (530) is mounted in the second cavity:
the first solid-state UV emitter (530) is positioned to emit the first radiation along the flow path in a first direction (e.x.: 530 that are pointed downwards), 
the second solid-state UV emitter (530) is positioned to emit the second radiation along the flow path in a second direction (e.x.: 530 that are pointed upwards), 
the first direction is different from the second direction (see Figure 6).
As to Claim 66, Taghipour (‘191) discloses that the radiation source comprises a plurality of solid-state UV emitters and the thermally conductive portion is individualized for the plurality of solid-state UV emitter (see Figures 4-6).
As to Claim 67, Taghipour (‘191) discloses that the flow channel (322; 422; 522) has a central channel axis that extends along the flow path through centroids of transverse cross-sections of the flow channel (322; 422; 522) (see Figures 4-6), and as Taghipour (‘191) also discloses configurations where when the radiation source (30) is mounted in the cavity and the solid-state UV emitter emits the radiation emitted in the flow channel (22) has a principal optical axis generally aligned with the central channel axis of the flow channel (22) (see Figures 1A-3B), it would have been obvious to and well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention to provide a configuration where the solid-state UV emitter emits the radiation emitted in the flow channel having a principal optical axis generally aligned with the central channel axis of the flow channel as an alternate known configuration as a matter of engineering choice. Only the expected results would be attained.
As to Claim 104, Taghipour (‘191) discloses that the thermally conductive portion (340; 440; 540) is on a side of the solid-state UV emitter opposing a principal optical axis of the solid-state UV emitter or portion thereof (see Figures 4-6).
As to Claim 105, Taghipour (‘191) discloses that the housing, on the side of the solid-state UV emitter opposing the principal optical axis of the solid-state UV emitter or portion thereof, is in direct or indirect thermal contact with the solid-state UV emitter via a printed circuit board (340; 440; 540) (see Figures 4-6).
As to Claim 107, Taghipour (‘191) discloses that the apparatus (300; 400; 500) further comprises a printed circuit board (340; 440; 540) including the thermally conductive portion (see pp. 16-17 [0055]), wherein the solid-state UV emitter is mounted on the printed circuit board (340; 440; 540) and thermally coupled to the thermally conductive portion (see Figures 4-6, p. 18 [0058]).
Thus, Claims 50, 52-53, 62-67, 104-105 and 107 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Taghipour (‘191) and Smetona (‘810).
	

Claim(s) 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taghipour (WO2017124191) in view of Smetona (20150336810) as applied to claim 52 above, and further in view of Chen (9630859).
Taghipour (‘191) and Smetona (‘810) are relied upon for disclosure described in the rejection of claim 52 under 35 U.S.C. 103.
Neither Taghipour (‘191) nor Smetona (‘810) appears to specifically teach that the one or more lenses comprise one or more of a convex face lens, a dome lens, a plano-convex lens, or a Fresnel lens.
It was known in the art before the effective filing date of the claimed invention to provide one or more of a convex face lens, a dome lens, a plano-convex lens, or a Fresnel lens as one or more lenses in an apparatus. Chen (‘859) discloses an apparatus (100) (see Figures 1-5) comprised of a radiation source comprising a solid-state UV emitter (120) and a thermally conductive portion (130), and one or more lenses (140) positionable to refract the radiation from the solid-state UV emitter (120), wherein the one or more lenses (140) comprise one or more of a convex lens (140) (see entire document, particularly Col. 5 lines 8-9), in order to allow the UV light to irradiate the fluid more focusedly after penetrating through the transparent cover (see entire document, particularly Col. 5 lines 9-11). It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide one or more of a convex face lens, a dome lens, a plano-convex lens, or a Fresnel lens as the one or more lenses in the apparatus of Taghipour as modified by Smetona in order to allow UV light from the radiation source to irradiate the fluid more focused manner as shown by Chen.
Thus, Claim 56 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Taghipour (‘191), Smetona (‘810), and Chen (’859).

Double Patenting
Applicant is advised that should claim 50 be found allowable, claim 60 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 50, 52-53, 56-68, and 103-107 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-27 of copending Application No. 17/747,986 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because limitations of claims 1 and 12-13 discloses all of the features of claim 50 of current application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references relate either to the field of the invention or subject matter of the invention, but are not relied upon in the rejection of record: 20120262921, 20150359922.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINA M YOO/            Primary Examiner, Art Unit 1799